Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 31, 2020

                                      No. 04-20-00140-CV

                            IN THE INTEREST OF L.P AND C.P.

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-10-1012-CVA
                    Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating appellant V.K.’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on March 30, 2020, and appellant
filed a motion requesting a twenty-day extension of time.

       After consideration, we GRANT the motion and ORDER appellant to file her brief by
April 20, 2020. Appellant is advised that further extensions of time will be disfavored.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court